                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
--------------------------------------------------------------X                  DATE FILED: November 12, 2019
 YASEEN TRAYNOR                                               :
                                                              :
                                                              :
                                             Plaintiff(s), :      19 Civ. 8859     (LGS)
                                                              :
                           -against-                          :         ORDER
                                                              :
 KURT GEIGER USA, INC.                                        :
                                                              :
                                                              :
                                             Defendant(s), :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, United States District Judge:

        The Court has been informed that the Parties have reached a settlement in principle in

this case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within thirty (30) days of this Order. Any application to reopen filed

after thirty (30) days from the date of this Order may be denied solely on that basis. Any

pending motions are DISMISSED as moot, and all conferences are CANCELED.


Dated: November 12, 2019
       New York, New York
